 



Exhibit 10.1

SUMMARY OF COMPENSATION ARRANGEMENTS FOR
NAMED EXECUTIVE OFFICERS

     Following is a description of compensation arrangements that have been
approved by the Management Development and Compensation Committee (“Committee”)
of the Company’s Board of Directors for the Chief Executive Officer and the
other four most highly compensated executive officers in 2004 (the “Named
Executive Officers”).

Base Salary – The current annual base salaries of the Company’s Named Executive
Officers are as follows:

         
H. J. Riley, Jr. – Chairman and Chief Executive Officer
  $ 1,100,000            
K.S. Hachigian – President and Chief Operating Officer
  $ 800,000 1          
T.A. Klebe – Senior Vice President and Chief Financial Officer
  $ 466,000            
D.K. Schumacher – Senior Vice President, General Counsel and Chief Compliance
Officer
  $ 430,000            
D.R. Sheil – Senior Vice President, Human Resources and Chief Administrative
Officer
  $ 388,500  



--------------------------------------------------------------------------------

1   Reflects the increase to Mr. Hachigian’s base salary as a result of his
promotion to Chief Executive Officer effective May 1, 2005.

Annual Incentive Compensation

     On February 8, 2005, the Committee established performance goals and
maximum bonus opportunities for the Named Executive Officers and other
executives for the fiscal year ending December 31, 2005. The 2005 annual
incentive compensation awards are made pursuant to the Company’s Management
Annual Incentive Plan, as amended, which was filed as Exhibit 10.18 to Cooper’s
Form 10-K for the fiscal year ended December 31, 2003. The performance goals for
2005 are based upon actual results as compared to budgeted performance on two
financial measures: (1) earning per share; and (2) free cash flow, with the
award being determined by reference to a matrix of different performance levels.
Participants can receive a bonus based on a percentage of their annual salary if
the Company meets threshold, good, target or maximum attainments. In determining
the actual annual incentive award to be part to an executive, the Committee may
also consider the executive’s individual performance objectives and personal
contributions.

 



--------------------------------------------------------------------------------



 



     The following table sets forth the minimum and maximum annual incentive
award payouts for each of the Company’s Named Executive Officers based on the
achievement of the Company’s performance criteria for the year ending
December 31, 2005.

                      Minimum     Maximum       Payout     Payout  
H.J. Riley, Jr.
    0 %     200 %                  
K.S. Hachigian
    0 %     180 %                  
T.A. Klebe
    0 %     120 %                  
D.K. Schumacher
    0 %     100 %                  
D.R. Sheil
    0 %     100 %

Stock Options

     The Company’s Amended and Restated Stock Incentive Plan provides for the
granting of stock options, restricted stock units and performance-based share
awards to the Named Executive Officers and other key executives. On February 8,
2005, the Committee approved the following nonqualified stock option grants to
the Named Executive Officers at an exercise price of $70.94, which was the fair
market value of the Company’s stock on the grant date.

         
H.J. Riley, Jr.
  0 shares          
K.S. Hachigian
  47,500 shares          
T.A. Klebe
  30,400 shares          
D.K. Schumacher
  23,800 shares          
D.R. Sheil
  21,400 shares

     In addition, in connection with Mr. Hachigian’s promotion to Chief
Executive Officer and Mr. Riley’s continued service as Chairman of the Company,
on April 25, 2005, the Committee approved the following non-qualified stock
option grants at an exercise price of $65.47, which was the fair market value of
the Company’s stock on the grant date.

         
H.J. Riley, Jr.
  150,000 shares          
K.S. Hachigian
  52,500 shares

 



--------------------------------------------------------------------------------



 



     All the stock option grants disclosed above vest in three equal annual
installments and expire seven years after the grant date, except the options
granted to Mr. Riley will expire on December 1, 2010.

Performance Shares

     On February 8, 2005 the Committee also set performance goals for
performance – based share awards for the Named Executive Officers and other key
executives for a three-year performance period beginning on January 1, 2005 and
ending on December 31, 2007. The Committee set performance goals tied to the
cumulative compound growth in earnings per share during the performance period.
The Committee determined that compound earnings per share growth over the period
of the at least 4% was required before any award would be earned and at least
16% was required for a payout at the maximum level. The awards, to the extent
earned, will be distributed in Class A common shares of Cooper, or at the
executive’s election and upon approval by the Committee, up to 50% of the earned
award may be paid in cash. The following table presents information about the
long term incentive award granted in 2005 to the Named Executive Officers.

                                      Performance or     Estimated Future    
Other Period until     Payouts Under     Maturation or     Non-Stock Price-    
Payout     Based Plans             Threshold     Target     Maximum            
  (shares)     (shares)     (shares)  
H.J. Riley, Jr.
    —       0       0       0                                    
K.S. Hachigian2
  February 2008     20,000       60,000       80,000                            
       
T.A. Klebe
  February 2008     4,350       13,040       17,380                            
       
D.K. Schumacher
  February 2008     3,400       10,200       13,600                            
       
D.R. Sheil
  February 2008     3,060       9,170       12,220  



--------------------------------------------------------------------------------

2   Includes the following performance-based share awards granted to Mr.
Hachigian in recognition of his promotion to Chief Executive Officer effective
My 1, 2005: threshold 13,210 shares; target 39,640 shares; and maximum 52,860
shares.

 